DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 6/10/2022, in which: claims 1, 7-8 are amended, claims 2-6 are previously presented and claims 9-13 are new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Meter (US 10251372).

Regarding claims 1, 7-8, Meter discloses a device for accommodating young chicks in poultry rearing, the device comprising: a grid floor (56) and a side wall (62, sidewalls of crate element 2), the grid floor (56) extending in a longitudinal direction; and a feed trough (102, 60) having openings (61, 63) in the side wall (62, sidewalls of crate element 2) for the passage of feed (103a, 103b, 103c, 103d) through the openings (61, 63), the feed trough (102, 60) extending in the longitudinal direction (extends the length of the grid floor element 56), wherein the side wall (62, sidewalls of crate element 2) and the openings (61, 63) are positioned such that the feed (103a, 103b, 103c, 103d) passes out of the feed trough (102, 60) towards the grid floor (56).

Regarding claim 2, Meter discloses a scratching plate or other underlay (55) for catching the feed (103a, 103b, 103c, 103d) beneath an opening (61, 63) in the feed trough (102, 60).

Regarding claim 3, Meter discloses wherein the scratching plate (55) lies against the side wall (62, sidewalls of crate element 2) of the feed trough (102, 60) without any distance between them (Fig. 7a).

Regarding claim 4, Meter discloses wherein the scratching plate (55) has a flat upper side with protuberances (65, 66).

Regarding claim 6, Meter discloses wherein the feed trough (102, 60) further comprises an open upper side (wherein the top of element 102 is open), and the feed trough (102, 60) is provided on the open upper side with a chick protective insert (wherein when the crates are stacked, the bottom of the crate becomes a chick protective insert for the crate stacked below, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meter (US 10251372) in view of Pittard (US 3433205).

Regarding claims 5, 9-13, Meter discloses the invention substantially as set forth above, but does not expressly disclose a feed conveyor which conveys the feed in the longitudinal direction of the feed trough, wherein the feed conveyor is a revolving feed chain.
However, Pittard discloses an automatic poultry feeding device that comprises elongated longitudinally extending feed troughs (C) with a feed conveyor (B) which conveys the feed in the feed trough (C), wherein the feed conveyor (B) is a revolving feed chain (Fig. 2, elements B and 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Meter, by applying a feed conveyor system with feed chain, as taught by Pittard, for the purpose of automatically delivering feed to the poultry at regulated intervals.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644